Citation Nr: 1226720	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  11-25 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel



INTRODUCTION

The appellant is a Veteran who had active service with the Philippine Commonwealth Army from December 1941 to September 1942 and from March 1945 to March 1946.  He also had recognized prisoner of war service from April to September 1942.      

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.

The appellant had requested to appear before a travel board hearing held at the RO in Manila, Republic of the Philippines; however he failed to appear for an April 2012 hearing.  The request for a hearing is deemed waived.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant did not submit a claim for the one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund until October 15, 2010. 


CONCLUSION OF LAW

The requirements for eligibility to a one-time payment from the FEVC fund are not met.  38 U.S.C.A. § 501(a) (West 2002); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009); 38 C.F.R. § 3.203 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims he is entitled to an FVEC fund payment because he already is in receipt of VA benefits and his late filing in October 2010 was the result of a misunderstanding.   

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens. 

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Specifically, § 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  

Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person. 

Section 1002(d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. 

The appellant does not argue that he submitted a timely claim within the one year statutory window (February 17, 2009, to February 17, 2010).  Instead, he contends that his late filing of the claim, date-stamped as received by the RO on October 15, 2010, should be overlooked for a variety of reasons.  He contends that he had no knowledge of the deadline to file; that he believed, albeit mistakenly, that such a claim would impact the VA benefits he already received; that his poor eyesight and physical difficulties rendered him unable to follow-up with documents; that his mental facilities affected his judgment and discretion; and that his commander informed him there was no reason to file a claim as the money would appear in his bank account.  See October 2010 and December 2010 statements.   

The appellant submitted his claim on October 15, 2010, which was more than one year after the legislation was enacted on February 17, 2009.  The law provides that an eligible person who has filed a claim for benefits must do so within one year of the enactment of the legislation.  Here, he did not file a claim for benefits within one year of the enactment of the legislation; therefore, further consideration of the claim is not required.  

The Board has also considered whether the period to file a claim may be tolled for equitable reasons.  However, there is no statutory or regulatory authority to toll the claim filing deadline.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2009); see also Percy v. Shinseki, 23 Vet. App. 37, 44 (2009) (noting that the statutory language for the NOD filing time limit is mandatory and jurisdictional in nature).  In this case, the RO never treated the appellant's claim as if it were timely filed.  Indeed, he was informed within the month he submitted his late claim that the claim was denied as untimely.  

Finally, the Board has considered the reasons reported by the appellant as to why he was unable to file a timely claim, as listed above; however, the Board finds that these reasons would not constitute a basis to equitably toll the period to file a claim as they are inherently contradictory (did not file a claim out of concern then-current VA benefits would be negatively affected, yet claims was told by a commander that the money would just appear in the back account) and contradicted by the objective record, which contains a VA Form 21-4140, dated stamped as received by the RO on October 29, 2009.  This form was signed by the appellant in October 2009 and certified his remaining unemployed in the previous 12 months.  His signature and submission of this form is objective evidence of his comprehension of the necessity to communicate with VA and his ability to submit completed forms to maintain current benefits.  

The law is dispositive.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appellant does not meet the basic eligibility requirements for a one-time payment from the FVEC fund because he submitted an untimely claim.  Therefore, the claim must be denied based upon a lack of entitlement under the law. 

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. § §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) redefined VA's duty to assist claimants in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. 
§ 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

This is such a case.  As discussed, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to the timely submission of a claim.  The VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).


ORDER

Entitlement to one-time payment from the FVEC Fund is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


